Exhibit 10.5(b)

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT


This Amendment No. 1 to Second Amended and Restated Receivables Sale Agreement
dated as of December 9, 2014 (this “First Amendment”) is by and among Smithfield
Foods, Inc., a Virginia corporation (“Smithfield”), SFFC, Inc., a Delaware
corporation (“SFFC”), each of Smithfield Farmland Sales Corp., a Delaware
corporation, Premium Pet Health, LLC, a Delaware limited liability company,
Patrick Cudahy, LLC, a Delaware limited liability company, John Morrell & Co., a
Delaware corporation, Smithfield Global Products, Inc., a Delaware corporation,
Smithfield Specialty Foods Group, LLC, a Delaware limited liability company and
Armour-Eckrich Meats LLC, a Delaware limited liability company, and such other
Originators that may become party to the Original Agreement with the consent of
the Administrative Agent (each, unless excluded from the Original Agreement as
an Excluded Originator in accordance therewith, an “Originator”) , and
Smithfield Receivables Funding LLC, a Delaware limited liability company
(“Buyer”). Each of Smithfield, SFFC, each Originator and Buyer may be referred
to herein as a “Party” or collectively as the “Parties”.




PRELIMINARY STATEMENTS


WHEREAS, each of the Parties is a party to that certain Second Amended and
Restated Receivables Sale Agreement dated as of April 28, 2014 among Smithfield,
SFFC, the Originators and Buyer (as amended prior to the date hereof, the
“Original Agreement”);


WHEREAS, the Parties desire to amend the Original Agreement in the manner set
forth in this First Amendment and in accordance with Section 7.1(b) of the
Original Agreement and Section 7.1(g) of the Credit and Security Agreement; and


WHEREAS, the Parties are entering into this First Amendment with the written
consent of the Administrative Agent for the benefit of the Lenders.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the Parties hereby agree as follows:


ARTICLE I
AMENDMENT; JOINDER


Section 1.1    Amendment. With effect from December 9, 2014:


(a)
Exhibit III to the Original Agreement shall be hereby amended by deleting such
Exhibit III in its entirety and replacing it with Exhibit A hereto.



Section 1.2    Effect of Amendment. Except as expressly set forth herein, this
First Amendment shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Original Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.


Section 1.4    References. On and after the effective date of this First
Amendment, each reference in the Original Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” and words of similar import referring to the
Original Agreement, and each reference in the other Transaction Documents to the
“Sale Agreement”, “thereunder”, “thereof” or words of similar import referring
to the Original Agreement, shall mean a reference to the Original Agreement, as
amended by and in accordance with this First Amendment.


ARTICLE II
REPRESENTATIONS


Section 2.1.    Each of Smithfield, SFFC and each Originator represents and
warrants to Buyer on the date hereof that it has duly authorized, executed and
delivered this First Amendment and that this First Amendment constitutes a
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
Section 2.2. Each of Smithfield, SFFC and each Originator further represents and
warrants to Buyer that, as of the date of this First Amendment: (a) each of the
representations and warranties made by it pursuant to Section 2.1 of the
Original Agreement (as amended by this First Amendment) is true and correct as
though made on and as of such date (except with respect to those representations
and warranties that by their express terms relate solely to an earlier date) and
(b) no event has occurred and is continuing that will constitute a Termination
Event or an Unmatured Termination Event.


ARTICLE III
MISCELLANEOUS


Section 3.1    Definitions; Interpretation. All capitalized terms used but not
otherwise defined herein shall have the meanings assigned thereto in the
Original Agreement.


Section 3.2    Headings. The section headings contained in this First Amendment
are for reference purposes only and shall not affect the meaning or
interpretation of this First Amendment.


Section 3.3    Amendment. No provision of this First Amendment may be amended,
modified or supplemented except by the written agreement of all of the
Parties.    


Section 3.4    Counterparts. This First Amendment may be executed in any number
of counterparts and by different Parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same Agreement.


Section 3.5    Transaction Document. This First Amendment shall constitute a
Transaction Document.


Section 3.6    Miscellaneous. Sections 7.4, 7.7, 7.8, 7.9 and 7.10 of the
Original Agreement are incorporated by reference in and shall apply to this
First Amendment as if set out herein in their entirety.




IN WITNESS WHEREOF, the Parties have caused this First Amendment to be duly
executed as of the date first above written.




SMITHFIELD FOODS, INC.




By:     /s/ T P Dykstra            
Name: Timothy Dykstra
Title: Vice President






SFFC, INC.




By: /s/ Jeffrey A. Porter    
Name: Jeffrey A. Porter
Title: President






SMITHFIELD SPECIALTY FOODS GROUP, LLC






By:     /s/ T P Dykstra            
Name: Timothy Dykstra
Title: Vice President






SMITHFIELD FARMLAND SALES CORP.,




By:     /s/ T P Dykstra            
Name: Timothy Dykstra
Title: Vice President






JOHN MORRELL & CO.






By:     /s/ T P Dykstra            
Name: Timothy Dykstra
Title: Vice President






ARMOUR-ECKRICH MEATS LLC




By:     /s/ T P Dykstra            
Name: Timothy Dykstra
Title: Vice President






SMITHFIELD GLOBAL PRODUCTS, INC.




By:     /s/ T P Dykstra            
Name: Timothy Dykstra
Title: Vice President






PREMIUM PET HEALTH, LLC




By:     /s/ T P Dykstra            
Name: Timothy Dykstra
Title: Vice President






PATRICK CUDAHY, LLC




By:     /s/ T P Dykstra            
Name: Timothy Dykstra
Title: Vice President




SMITHFIELD RECEIVABLES FUNDING LLC,
By: SFFC, Inc. its managing member






By: /s/ Jeffrey A. Porter    
Name: Jeffrey A. Porter
Title: President


Consented to by:






COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT






By:    /s/ Stephen G. Adams                
Name:    Stephen G. Adams
Title:    Managing Director






By:    /s/ Christopher Lew                
Name:    Christopher Lew
Title:    Vice President








EXHIBIT A


Lock-boxes; Collection Accounts; Collection Banks
Lock-Box
Related Collection Account


________________________




Account No. __________
ABA No. __________




________________________




ABA No. __________
Account No. __________




________________________




ABA No. __________
Account No. __________




________________________




ABA No. __________
Account No. __________




________________________




ABA No. __________
Account No. __________




________________________


ABA No. __________
Account No. __________




________________________


ABA No. __________
Account No. __________




________________________




ABA No. __________
Account No. __________





